DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, 11-12, 16-19, 21-23, 25-28 are pending. The amendment filed on 11/16/2020 has been entered. Claims 1-7, 16-19, 21-23, 25-28 are withdrawn. Claim 8, 11-12 are under consideration.
Priority
This application is the U.S. national phase application filed under 35 U.S.C. § 371 claiming benefit to International Patent Application No. PCT/US2017/029601, filed on April 26, 2017, which is entitled to priority under 35 U.S.C. § 119(e) to U.S. Provisional Application No, 62/327,599, filed April 26, 2016. As such the effectively filed date for the instant application is April 26, 2016.
Withdrawn/Claim Rejections - 35 USC §103/Necessitated by Amendment
Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Czerniecki (US 20130183343 A1, IDS) in view of Mochizuku (J Immunol, 190(7): 3772-3782, 2013, IDS); Brasel, (WO09/12633, IDS) is withdrawn in view of applicants amendment to base claim 8 new recitation “ inducing DLL4 expression in the DC by incubating with Flt3L, subsequently activating the DLL4 expressing DC by incubating the DC with a combination of LPS and R848.
Claims 8, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Czerniecki (US 20130183343 A1, IDS) in view of Meng (Immunol. 2016 February 1; 196(3): 1070-1080); Banham (US 2016/0108128, January 15, 2014); Mochizuki (Blood, 127(25): 3270-3280, 2016, published on line May 3, 2016) is withdrawn in view of applicants amendment to base claim 8 new recitation “ inducing DLL4 expression in the DC by incubating with Flt3L, subsequently activating the DLL4 expressing DC by incubating the DC with a combination of LPS and R848.
New/Claim Rejections - 35 USC §103Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1)	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US2008/0254064) in view of Brasel, (WO09/12633), Meng (Immunol. 2016 February 1; 196(3): 1070-1080, Epub 2015 Dec 28), Mochizuku (J Immunol, 190(7): 3772-3782, 2013); Lehner, (The Journal of Immunology, 188: 4810-4818, 2012).
Claim 8 is directed to a method of generating a DLL4-expressing, antigen loaded, activated dendritic cell (DC), comprising:  
(a) loading at least one antigen into a DC, wherein the DC is a bone marrow derived DC; and 
(b) inducing DLL4 expression in the DC by incubating the DC with Flt3 and 
(c) subsequently activating the DLL4 expressing DC by incubating the DC with a combination of LPS, and R848.
Regarding claim 8, Bosch discloses a population of dendritic (immune) cells, (abstract); including derived from bone marrow [0028]; antigen loaded (paragraphs (0010), (00121), activated dendritic cells exposed to BCG and IFN [00121]; administration of activated dendritic cells to an animal for immunotherapy or generating an immune response (paragraph (00191); a method of generating an activated immune cell, a method of generating an activated T cell (immune cell) (paragraph (00161); a method of eliciting an immune response in a subject Thus, Bosch meets the step (a) loading at least one antigen into a DC, wherein the DC is a bone marrow derived DC
Bosch does not teach, inducing DLL4 expression in the DC by incubating with Flt3L.
However, before the instant effective filing date of the instant invention, Brasel teaches a method of incubating DCs with Flt3L, wherein Flt3-ligand used to increase the numbers of dendritic in vivo to boost a patient's immune response against existing antigens (p 3, lines1-3). Flt3-ligand can generate large quantities of dendritic cells and other intermediate cells in vivo to more effectively present the antigen. The overall response is a stronger and improved immune response and more effective immunization to the antigen (p 3 lines 5-8). A method of augmenting an immune response in a patient that has an infectious disease, wherein the method comprises the step of administering an amount of flt3-ligand sufficient to increase the patient's number of dendritic cells (p 3, lines 33-36). Brasel also teaches transfecting the dendritic cells with a gene encoding an antigen-specific peptide; and allowing the dendritic cells to process and express the antigen; and allowing the dendritic cells to present the antigen to T cells (p 18, claim 15). 
Regarding inducing DLL4 expression in the DC by incubating with Flt3L, it should be noted that the limitation of inducing DLL4 expression is the intended result. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting.
Meng activated DCs upregulate expression of DLL4 which is required to promote Th1 and Th17 differentiation and provide tumor immunity (abstract). Meng teaches activated DLL4+DCs were better able to promote Th1 and Th17 differentiation than unstimulated PB DCs (abstract). 
Mochizuki also teaches in inflammatory dendritic cells Dll4 is required for the development of CD4+ Th1 cells and Th17 cells (p 2 3rd paragraph). Thus, there are similarities in the required expression of DLL4 in antigen activated DCs, 
Bosch taken with Brasel taken with Meng do not teach step (c) subsequently activating the DLL4 expressing DCs by incubating the DC with a combination of LPS and R848.
However, before the instant effective filing date of the instant invention, Lehrer teaches the combined stimulation of serum-free cultured DCs with the TLR8 ligand R-848 and LPS not only increased the cytokine production, but also enhanced the survival of DCs (p 4812, Fig. 1A, 1B).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the bone marrow derived antigen loaded DCs for administration of activated dendritic cells to an animal for immunotherapy or generating an immune response comprising T cells immune cells and dendritic immune cells as disclosed by Bosch by incubating the DCs with FLt3L to increase the numbers of dendritic in vivo to boost a patient's immune response against existing antigens, as disclosed by Brasel and as evidenced by Meng and Mochizuki DLL4 is expressed in activated DCs and subsequently activating the DLL4 expressing DCs by incubating with LPS and R848 for increase in the cytokine production, and enhanced the survival of DCs as disclosed by Lehrer.
One would have been motivated to incubate the antigen loaded DCs with Flt3L to receive the expected benefit of the Flt3L to increase the numbers of dendritic in vivo to boost a increased cytokine production, and enhanced the survival of DCs.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue Czerniecki, Mochizuki and Brasel do not teach contacting a bone marrow derived DC with Flt3L to induce DLL4 expression prior to activation with a combination of LPS and R848. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above, step (a) Bosch has been cited for loading one antigen into bone marrow derived DC and incubating with Flt3L, step (b) incubating with Flt3L Brasel teaches a method of incubating DCs with Flt3L, and as evidenced by Meng and Mochizuki activated DCs induce expression of DLL4 and step (c) prior to activation with a combination of TLR8 ligand R-848 and LPS Lehrer teaches the combined stimulation of cultured DCs with the TLR8 ligand R-848 and LPS not only increased the cytokine production, but also enhanced the survival of DCs. 
2.	Applicants argue the method of the invention results in the generation of bone marrow DCs with high levels of DLL4 expression as demonstrated in Figure IB or that have a dramatic decrease in mRNA transcripts encoding inflammatory cytokines (e.g., Ifna, Ifnb, 1112, 114 and 116) (Figure IC), but simultaneously upregulated molecules associated with DC maturation, including antigen-presenting molecules (Ia), costimulatory molecules (CD80, CD86 and CD40), CD103 (marker of migratory DCs) and CDI lb (marker for conventional DCs ). Applicant’s arguments have been fully considered but are not persuasive.



(2)	Claims 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US2008/0254064) in view of Brasel, (WO09/12633), Meng (Immunol. 2016 February 1; 196(3): 1070-1080, Epub 2015 Dec 28), Mochizuku (J Immunol, 190(7): 3772-3782, 2013); Lehner, (The Journal of Immunology, 188: 4810-4818, 2012) as applied to claim 8 above, and further in view of Gilliet (US 20110033448).
 transfecting the dendritic cells with a gene encoding an antigen-specific peptide; and allowing the dendritic cells to process and express the antigen; and allowing the dendritic cells to present the antigen to T cells (p 18, claim 15). 
The teachings of Li and Brasel and Meng and Mochizuku and Lehner apply here as indicated above.
Li and Brasel and Meng and Mochizuku and Lehner do not teach genetically modifying the DC to express DLL4.
However, before the instant effective filing date of the instant invention, Gilliet teaches virally or known plasmid exposed pDC subsequently differentiate into T cell stimulatory dendritic cells (DC) themselves or induce maturation of bystander myeloid DC through IFN-alpha, thus providing a unique link between innate and adaptive anti-viral immunity [0002], [0143].  Plasmacytoid dendritic cell precursors (pDC) are key effectors in innate antiviral immunity due to their unique ability to secrete large amounts of type I interferons (IFNs) alpha/beta in response to viral stimulation. pDCs are activated to produce type I IFNs through Toll-like receptors (TLR)7 and TLR9, which are endosomal receptors recognizing viral RNA and DNA, respectively[0002], [0143]. Banham also teaches mammalian cells transfected with human DLL4 expressing constructs (mammalian cells transfected with human DLL4 expressing constructs; figure 3, paragraphs (0034], [0133]).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the dendritic cells loaded with an antigen exposed to BCG and IFNg and express DLL4 for administration to an animal for immunotherapy or generating an immune response as disclosed by Li and Brasel and Meng and Mochizuku and Lehner by genetically modifying the DCs with a known plasmid to express DLL4 to generate genetically modified immune cells in order to better enable the cells to produce an effective amount of TH1 and TH17 immune cells activating and differentiating response , as disclosed by Meng, in order to enable anti-tumor immunity, and provide treatment of tumor as disclosed by Bosch. Given (i) Brasel also teaches it is known in 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632 

/ANOOP K SINGH/Primary Examiner, Art Unit 1632